UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1381


MACEDONIO HERNANDEZ HERNANDEZ,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: October 22, 2018                                   Decided: October 30, 2018


Before WILKINSON and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Mark J. Devine, Charleston, South Carolina, for Petitioner. Chad A. Readler, Acting
Assistant Attorney General, Song Park, Senior Litigation Counsel, Joseph A. O’Connell,
Emily Kvalheim, Law Clerk, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Macedonio Hernandez Hernandez, a native and citizen of Mexico, petitions for

review of an order of the Board of Immigration Appeals (Board) denying his motion for

reconsideration. We have thoroughly reviewed the record and conclude that the Board did

not abuse its discretion by denying reconsideration. See Urbina v. Holder, 745 F.3d 736,

741 (4th Cir. 2014) (stating standard of review). Accordingly, we deny the petition for

review. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                   PETITION DENIED




                                           2